Dear Chief Agnew:
This office is in receipt of your opinion request of recent date wherein you ask, "When should a police officer be notified that he/she is under investigation, after the information that is received is determined to be a valid complaint or when the complaint is originally filed?"
Our response is governed by the provisions of Title 40, Chapter 25: Right of Law Enforcement Officers While Under Investigation, particularly: Applicability; Minimum Standards During Investigation, LSA-R.S. 40:2531. Therein, note that a police officer should be notified at the beginning of the interrogation.
The minimum standards for informing a police officer under investigation, which are applicable, are found in LSA-R.S. 40:2531
(B)(1). It states in pertinent part:
  B. Whenever a law enforcement officer is under investigation, the following standards shall apply:
  (2) The law enforcement officer being investigated shall be informed, at the commencement of the interrogation, of the nature of the investigation, the identity and authority of the person conducting such investigation, and the identity of all persons present during such interrogation.
The statutory language noted above makes it clear that whether an investigation has resulted in a "validated" complaint is not controlling on the issue of when an officer must be advised he/she is under investigation. A police officer under investigation must be so advised atthat point where the officer is interrogated regarding the subject matterof the investigation. Because the statute is protective of rights, the term "interrogated" must be broadly construed to include questioning of any nature about the "complaint" without regard to how formal or informal the questioning may be.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ________________________________ PAUL R. KNIGHT ASSISTANT ATTORNEY GENERAL